DETAILED ACTION
This is an Office action based on application number 16/605,703 filed 16 October 2019, which is a national stage entry of PCT/IB2018/052695 filed 18 April 2018, which claims priority to US Provisional Application No. 62/488,257 filed 21 April 2017. Claims 1-20 are pending.
Amendments to the claims, filed 4 March 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection, made of record in the Office action mailed 20 January 2022, is withdrawn due to Applicant’s amendment.
The prior art rejections, made of record in the Office action mailed 20 January 2022, are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al. (US Patent No. US 6,214,937 B1) (Kennedy).

Regarding instant claims 19-20, Kennedy discloses star-block polymers having multiple polyisobutylene-containing diblock copolymer arms radiating from a siloxane core (Title).
Kennedy further discloses a method for synthesizing said star-block polymers comprises cationically block copolymerizing a monomer other than isobutylene, followed by isobutylene, and quenching an active polyisobutylene end to form unsaturation-functionalized, diblock prearms, which is construed to form a monofunctional ethylenically unsaturated, polyisobutylene-containing oligomer. Said method further comprises linking said diblock prearms to a siloxane core by hydrosilation, wherein said styrene core comprises siloxanes having at least two Si-H groups (i.e., hydrosilane-functional) (Claims 17 and 19).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dollase et al. (US Patent Application Publication No. US 2014/0315016 A1) (Dollase) in view of Kennedy.

Regarding instant claims 1 and 5, Dollase discloses an adhesive substance for encapsulating an electronic assembly, wherein said adhesive has a good barrier effect with respect to harmful substances inclusive of oxygen and water vaper (Title; paragraph [0026]).
	Dollase further discloses that the adhesive comprises at least one copolymer comprising at least isobutylene as a comonomer (Claim 1).
	Dollase further discloses that said adhesive comprises additives inclusive of polymers that are elastomeric in nature (paragraphs [0073; 0083]).
	Dollase further discloses that the adhesive is a pressure-sensitive adhesive (Claim 13).
	Dollase does not explicitly disclose that the adhesive comprises a copolymeric additive comprising a polyisobutylene-polysiloxane copolymer.
	However, Kennedy discloses star-block polymers having multiple polyisobutylene containing diblock copolymer arms radiating from a siloxane core (Title).
	Kennedy characterizes that the star-block polymers of the invention are thermoplastic elastomers having superior mechanical and thermal properties inclusive of improved tensile strength and processing properties (col. 2, line 52 to col. 3, line 7).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the elastomeric star-block polymers of Kennedy into the adhesive composition of Dollase. The motivation for doing so would have been that the adhesive of Dollase is readily acceptable of elastomeric polymer additives, and the elastomeric polymer of Kennedy are particularly superior in terms of improved tensile strength and processing properties.
	Therefore, it would have been obvious to combine Kennedy with Dollase to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Dollase further discloses that the adhesive is transparent in the visible light spectrum having a wavelength range from about 400 nm to 800 nm (Claim 15), which is construed to be optically clear, as claimed.

Regarding instant claim 3, Kennedy further discloses a method for synthesizing said star-block polymers comprises cationically block copolymerizing a monomer other than isobutylene, followed by isobutylene, and quenching an active polyisobutylene end to form unsaturation-functionalized, diblock prearms, which is construed to form a monofunctional ethylenically unsaturated, polyisobutylene-containing oligomer. Said method further comprises linking said diblock prearms to a siloxane core by hydrosilation, wherein said styrene core comprises siloxanes having at least two Si-H groups (i.e., hydrosilane-functional) (Claims 17 and 19).

Regarding instant claim 6, Dollase further discloses that the polyisobutylene-containing copolymers of the adhesive composition have a molar mass Mw (weight average) of 300,000 g/mol or less because smaller weights are preferred on account of their better processing qualities (paragraph [0036]). Although expressed in terms of weight average and not viscosity average as the claims, the molar mass/molecular weight of Dollase is construed to overlap the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
Alternatively, since the instant specification is silent to unexpected results, the specific viscosity average molecular weight is not considered to confer patentability to the claims. As processability is a variable that can be modified, among others, by adjusting the selection of lower molecular weight copolymers, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the molecular weight of the copolymers in Dollase to obtain the desired processability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 7, Dollase further discloses that the adhesive copolymers comprise a monomer inclusive of at least isobutylene, isoprene, and styrene (paragraphs [0039-0041]), wherein it is construed that a copolymer of isobutylene and isoprene is inclusive of butyl rubber.

Regarding instant claim 8, Dollase further disclose that the adhesive comprises at least one copolymer comprising at least isobutylene as a comonomer (Claim 1), which is inclusive of an embodiment of a mixture of at least two polyisobutylene-containing polymers.

Regarding instant claim 9, Dollase further discloses that the adhesive comprises at least one kind of a tackifier resin (Claim 1).

Regarding instant claim 10, the prior art combination discloses an adhesive comprising an elastomeric star copolymer additive, as cited in the rejection of claim 1, above.
The prior art combination is silent with regard to a specific amount of the elastomeric star copolymer additive, but it is the Examiner’s position that it is within the ambit of one of ordinary skill in the art, to optimize the content of elastomeric polymer additive in an adhesive composition such as that of Dollase, that is readily acceptable of elastomeric polymer additives, especially those having superior properties such as those of Kennedy, absent evidence of unexpected results. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding instant claim 11, Dollase further discloses that the adhesive comprises initiators for cationic UV curing (paragraph [0059]), which is construed to meet the functional limitation of an adhesive composition that is curable by exposure to actinic radiation or electron beam radiation.

Regarding instant claim 12, reference is made to Fig. 2 of Dollase, reproduced below:

    PNG
    media_image1.png
    300
    569
    media_image1.png
    Greyscale

	Fig. 2 of Dollase illustrates an (opto)electronic arrangement <1> comprising a pressure-sensitive adhesive (PSA) <5> and a cover <4> applied to the PSA, wherein the cover <4> is a permeation barrier (paragraph [0136]). 
	Dollase further discloses that the adhesive comprises at least one copolymer comprising at least isobutylene as a comonomer (Claim 1).
	Dollase further discloses that said adhesive comprises additives inclusive of polymers that are elastomeric in nature (paragraphs [0073; 0083]).
	Dollase does not explicitly disclose that the adhesive comprises a copolymeric additive comprising a polyisobutylene-polysiloxane copolymer.
	However, Kennedy discloses star-block polymers having multiple polyisobutylene containing diblock copolymer arms radiating from a siloxane core (Title).
	Kennedy characterizes that the star-block polymers of the invention are thermoplastic elastomers having superior mechanical and thermal properties inclusive of improved tensile strength and processing properties (col. 2, line 52 to col. 3, line 7).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the elastomeric star-block polymers of Kennedy into the adhesive composition of Dollase. The motivation for doing so would have been that the adhesive of Dollase is readily acceptable of elastomeric polymer additives, and the elastomeric polymer of Kennedy are particularly superior in terms of improved tensile strength and processing properties.
	Therefore, it would have been obvious to combine Kennedy with Dollase to obtain the invention as specified by the instant claim.

Regarding instant claim 13, Dollase further stresses the importance of forming very thin, pliable, and flexible (opto)electronic constructions (paragraph [0120]).
	Dollase further discloses that the adhesive is provided on one side of a carrier material inclusive of ethylene-vinyl alcohol, polyamide, polyethylene, polypropylene, cyclic olefin copolymers, and polyesters (paragraph [0100]), wherein said carrier materials are construed to be functional as the barrier film of the claim.
	Furthermore, as Dollase stresses flexibility, it would have been obvious to one of ordinary skill in the art to select those carrier materials that are sufficiently flexible.

Regarding instant claim 14, Dollase further discloses that the films/film composites are transparent such that the total construction of the adhesive article is also transparent, wherein transparency means an average transmittance in the visible region of light of at least 75% (paragraph [0111]).

Regarding instant claim 15, Dollase further discloses that the film/film composites, especially the polymer films are provided with a permeation barrier for oxygen and water vapor that exceed the requirements for the packaging sector, i.e., WVTR<10-1g/m2d and OTR<10-1cm3/m2d (paragraph [0108]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	While Dollase does not explicitly disclose that both the properties are measured at the specific temperature and relative humidity, absent evidence of criticality regarding how the properties are measured and given that the properties fall within the range presently claimed, it is the Examiner's position that Dollase meets the requirements of the instant claim.

Regarding instant claim 16, Dollase further discloses that the PSA layer is lined with release papers or release films (paragraph [0112]).

Regarding instant claims 17-18, reference is made to Fig. 2 of Dollase, reproduced below:

    PNG
    media_image1.png
    300
    569
    media_image1.png
    Greyscale

	Fig. 2 of Dollase illustrates an (opto)electronic arrangement <1> comprising an electronic structure <3> disposed on a substrate <2>. Electronic structure <3> is encapsulated by a PSA <5>, and a cover <4> is applied to PSA <5>, wherein cover <4> is a permeation barrier (paragraph [0136]).
	Dollase further discloses that the adhesive comprises at least one copolymer comprising at least isobutylene as a comonomer (Claim 1).
	Dollase further discloses that said adhesive comprises additives inclusive of polymers that are elastomeric in nature (paragraphs [0073; 0083]).
	Dollase does not explicitly disclose that the adhesive comprises a copolymeric additive comprising a polyisobutylene-polysiloxane copolymer.
	Dollase further discloses that examples of (opto)electronic applications include organic light-emitting diodes (OLEDs) (paragraph [0003]); therefore, it would have been obvious to use and OLED as the electronic structure <3>.
	However, Kennedy discloses star-block polymers having multiple polyisobutylene containing diblock copolymer arms radiating from a siloxane core (Title).
	Kennedy characterizes that the star-block polymers of the invention are thermoplastic elastomers having superior mechanical and thermal properties inclusive of improved tensile strength and processing properties (col. 2, line 52 to col. 3, line 7).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the elastomeric star-block polymers of Kennedy into the adhesive composition of Dollase. The motivation for doing so would have been that the adhesive of Dollase is readily acceptable of elastomeric polymer additives, and the elastomeric polymer of Kennedy are particularly superior in terms of improved tensile strength and processing properties.
	Therefore, it would have been obvious to combine Kennedy with Dollase to obtain the invention as specified by the instant claim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dollase in view of Kennedy as applied to claim 1 above, and further in view of Sato et al. (WIPO International Publication No. WO 2014/129347 A1 with citations taken from the provided machine translation) (Sato).

Regarding instant claim 4, Dollase in view of Kennedy discloses the barrier adhesive composition comprising a copolymeric additive comprising a polyisobutylene-polysiloxane as cited in the rejection of claims 1 and 3, above.
	Kennedy further discloses that the siloxane cores suitable for use in the star block polymers are inclusive of, broadly, those siloxanes having functional Si-H groups somewhere in the polymer chain.
	Dollase in view of Kennedy does not explicitly disclose that the hydrosilane-functional polysiloxane comprises hydrosilane-functional polydialkylsiloxanes, polydiarylsiloxanes, polyarylalkylsiloxanes, and combinations thereof.
	However, Sato discloses block copolymers containing a polysiloxane block and a hydrocarbon-based polymer block (paragraph [0033]).
	Sato further discloses that said polysiloxane block is represented by the formula R32R312SiO(R312SiO)kSiR312R32, wherein R31 is independently a hydrogen atom or an alkyl or aryl group (paragraphs [0037-0038]). Said formula comprising hydrogen, alkyl and, aryl R31 groups is construed to encompass hydrosilane-functional polydialkylsiloxanes, polydiarylsiloxanes, polyarylalkylsiloxanes.
	Sato further discloses that the hydrocarbon-based polymer block is an isobutylene-based hydrocarbon block (paragraph [0041]).
	Before the effective filing date of the invention, it would have been obvious to use the polysiloxane block polymer of Sato as the siloxane core of the star block copolymer of Kennedy. The motivation for doing so would have been that the block copolymer of Sato meets the need of those polysiloxanes having Si-H groups somewhere in the polymer chain that are capable of reacting with polyisobutylene-based blocks to form copolymers. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Sato with Dollase in view of Kennedy to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of record, the rejection is withdrawn due to Applicant’s amendment.
In response to Applicant’s arguments regarding the prior art rejections of record, the prior art rejections are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/02/2022